DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Number 10,247,958. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an apparatus for resisting the removal of a pair of glasses from a garment panel as outlined below:

U.S. Patent Application Number 17/211,709
U.S. Patent Number 10,247,958
Claim 1
An apparatus for resisting removal of a pair of eyeglasses from a panel of a garment, comprising: a garment pocket having a first panel and a second panel forming two opposing sides of the garment pocket, wherein the first panel extends beyond the perimeter of the second panel and wherein the garment pocket comprises an upwardly facing pocket opening; a first holding member, at least a portion of the first holding member disposed within the garment pocket and abutting an outer surface of the second panel facing the interior of the garment pocket, the first holding member positionable within the garment pocket separately from the pair of eyeglasses; a second holding member, at least a portion of the second holding member disposed outside the garment pocket and abutting an outer surface of the second panel facing outside of the garment pocket, the second holding member positionable outside the garment pocket separately from the pair of eyeglasses; wherein the first and second holding members are configured to allow placement in first relative positions on the second panel of the garment pocket, the first relative positions comprising the first and second holding members magnetically attracting together against the second panel of the garment pocket to resist movement of a least a portion of the first and second holding members relative to the second panel of the garment pocket; wherein the first and second holding members are configured to allow their placement in second relative positions on the second panel of the garment pocket, the second relative positions comprising at least one of the first and second holding members not being magnetically attracted against the second panel of the garment pocket; and a pair of eyeglasses at least partially disposed within the garment pocket, wherein the magnetic attractive force between the first and second holding members magnetically attracting together against the second garment panel and a magnetic attractive force between magnetic material at least secured to or comprising at least a portion of the eyeglasses and one or both of the first and second holding members positioned in the first relative positions on the second panel of the garment pocket collectively resist removal of the eyeglasses from the garment pocket.
Claim 1
An apparatus for resisting removal of a pair of eyeglasses from a panel of a garment, comprising: a first holding member, at least a portion of the first holding member disposed within a garment pocket and abutting an outer surface of the panel facing the interior of the garment pocket, the first holding member positionable within the pocket separately from the pair of eyeglasses; a second holding member, at least a portion of the second holding member disposed outside the garment pocket and abutting an outer surface of the panel facing outside of the garment pocket, the second holding member positionable outside the pocket separately from the pair of eyeglasses; wherein the first and second holding members are configured to allow placement in first relative positions on the pocket panel of the garment pocket, the first relative positions comprising the first and second holding members magnetically attracting together against the garment panel to resist movement of a least a portion of the first and second holding members relative to the panel; wherein the first and second holding members are configured to allow their placement in second relative positions on the pocket panel, the second relative positions comprising at least one of the first and second holding members not being magnetically attracted against the garment panel; and a pair of eyeglasses at least partially disposed within the garment pocket, wherein the magnetic attractive force between at least magnetic material secured to or comprising at least a portion of the eyeglasses and one or both of the first and second holding members positioned in the first relative positions on the pocket panel resists removal of the eyeglasses from the garment pocket.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (U.S. Patent Number 6,425,664), Dietz (U.S. Patent Publication 2004/0183993), Dietz (U.S. Patent Publication 2004/0239873), Villeneuve (U.S. Patent Publication 2009/0007388), Levesque (U.S. Patent Publication 2015/0234201) and Ernica (U.S. Patent Publication 2018/0335641) all teach eyeglasses with magnetic retention devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
02 November 2022